Title: To James Madison from William Mumford, 25 September 1802
From: Mumford, William
To: Madison, James


Letter not found. 25 September 1802, Virginia. Mentioned in Daniel Brent to Mumford, 6 Oct. 1802 (DNA: RG 59, DL, vol. 14), as an inquiry about land patents. Brent replied in JM’s absence that “the original or a certified copy of the will of Colo. Byrd should be sent hither, in order to [sic] his legal Representatives obtaining Patents for the land in question, and you will of course advise them of this circumstance.”
